Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

1. 	This office action is responsive to Amendment, filed 10 May 2022, to the Original Application, filed 4 February 2021.

2. 	Claims 1-20 are allowed.


Reasons for Allowance

3. 	Claims 1-20 are allowed.

4. 	The following is an examiner’s statement of reasons for allowance:  

Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record.

The prior art does not expressly teach or render obvious the invention as recited in independent claims 1 and 20.

Specifically, the Examiner asserts that the claims overcome the prior art of record with regard to the limitations of: 

… identifying a plurality of marker proximity strings based on a set of proximity string identification criteria, wherein each marker proximity string of the plurality of marker proximity strings is associated with at least one associated enumerable marker, and wherein each marker proximity string comprises a respective substring, of the one or more document strings, adjacent to the at least one associated enumerable marker;
determining a plurality of named entity descriptions corresponding to a plurality of meanings of the plurality of candidate named entities, wherein determining each named entity description of the plurality of named entity descriptions is based on at least one marker proximity string, and wherein:
each named entity description is associated with at least one respective candidate named entity, the at least one respective candidate named entity is associated with at least one associated enumerable marker, and the at least one associated enumerable marker is associated with the at least one marker proximity string; and 
outputting the determined plurality of named entity descriptions and candidate named entities associated with the named entity descriptions,

when the limitation(s) are read in combination with the additional respective claimed limitations of each independent claim in its entirety.

5.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.
	- Schilder (U.S. Patent 10,049,100 B2) discloses financial event and relationship extraction.
	- Wasson (U.S. Patent 7,912,705 B2) discloses extracting information from text using text annotation and fact extraction.
	- Della-Liberia (U.S. Publication 2010/0088674 A1) discloses recognizing structure in text.


6. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
7. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laurie Ries whose telephone number is (571) 272-4095.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kavita Padmanabhan, can be reached at (571) 272-8352.  

8. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/LAURIE A RIES/Primary Examiner, Art Unit 2176